Citation Nr: 0713365	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-40 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as due to service-connected 
traumatic arthrosis and chondrosis of the left radial carpal 
joint.

2.  Entitlement to service connection for bilateral hip 
replacement, to include as due to service-connected traumatic 
arthrosis and chondrosis of the left radial carpal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in March 
and May 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's arthritis of the lumbar spine is not 
related to active service and is not related to service-
connected disability.

2.  The veteran's bilateral hip replacement is not related to 
active service and is not related to service-connected 
disability.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or 
aggravated by service, is not causally related to service-
connected disability, and arthritis may not be presumed to 
have been incurred in active service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).

2.  Bilateral hip replacement was not incurred in or 
aggravated by service, is not causally related to service-
connected disability, and arthritis may not be presumed to 
have been incurred in active service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in September 2002 and February 2004 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in March 2003. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Initially, the Board notes that the veteran underwent a total 
left hip replacement in January 1999 and a total right hip 
replacement in December 1999 made necessary because of 
degenerative joint disease.  

The veteran contends that the arthritis in his left wrist 
spread to his back and hips.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  

The first question that must be addressed, therefore, is 
whether incurrence of arthritis of the lumbar spine or 
bilateral hips is factually shown during service.  The Board 
concludes it was not.  The service medical records are absent 
complaints of any back or hip pain, findings of any back or 
hip injuries, or diagnoses of any back or hip arthritis 
during service.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the evidence does not 
indicate a diagnosis of arthritis prior to 1996.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1974 and 
1996 (the earliest dated medical record noting hip pain) and 
between 1974 and 1992 (the earliest dated medical record 
noting back pain), service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current disabilities.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between arthritis of the lumbar spine and/or 
bilateral hips and military service or between arthritis of 
the lumbar spine and/or bilateral hips and the veteran's only 
service-connected disability, traumatic arthrosis and 
chondrosis of the left radial carpal joint.

However, no medical professional has ever related the 
veteran's arthritis of his lumbar spine or his hips to the 
veteran's military service or to his service-connected 
traumatic arthrosis and chondrosis of the left radial carpal 
joint.  In fact, the March 2003 VA examiner opined that the 
veteran's complaint of bilateral hip pain seemed to be 
related to a fall in the 1980s while working as a carpenter 
on a job and also noted a history of a hairline fracture of 
the left hip due to a motorcycle accident in 1981.  The 
examiner stated that the osteoarthritis of the hips was more 
likely related to trauma since discharge from the military.  
With respect to the veteran's back, the examiner noted that a 
February 2001 medical report included a history of a fall in 
1986 when he fell 18 feet and landed on his back.  

The Board notes that there are no post-military medical 
records that pre-date the 1990s.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until the 1990s.  

The Board notes that in November 2001, the veteran stated 
that doctors have confirmed that his arthritis in his left 
arm has spread to his back and hips.  However, the veteran 
has been provided every opportunity to submit his own medical 
evidence that his arthritis of his lumbar spine and hips is 
related to his service-connected disability.  In the February 
2004 VCAA letter, the RO advised the veteran that he could 
provide medical evidence for his own doctor discussing the 
relationship between his claimed conditions and his service 
connected condition and his doctor's opinion as to whether 
his service-connected condition caused or aggravated his 
claimed condition.  To date, the veteran has submitted no 
such medical evidence or opinion.  

Finally, the veteran is not competent to offer an opinion 
regarding the etiology of his bilateral hip and lumbar spine 
disabilities because, as a layperson, he is not qualified to 
offer a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine, to include as due to service-connected traumatic 
arthrosis and chondrosis of the left radial carpal joint, is 
denied.

Entitlement to service connection for bilateral hip 
replacement, to include as due to service-connected traumatic 
arthrosis and chondrosis of the left radial carpal joint, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


